FILED
                             NOT FOR PUBLICATION                            AUG 20 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



CONDALEE MORRIS,                                 No. 12-55735

               Plaintiff - Appellant,            D.C. No. 3:10-cv-01305-JAH-NLS

  v.
                                                 MEMORANDUM *
J. SANDOVAL, RN; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Southern District of California
                     John A. Houston, District Judge, Presiding

                             Submitted August 14, 2013 **

Before:        SCHROEDER, GRABER, and PAEZ, Circuit Judges.

       California state prisoner Condalee Morris appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging that defendants

were deliberately indifferent to his serious medical needs. We have jurisdiction




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 28 U.S.C. § 1291. We review de novo. Knievel v. ESPN, 393 F.3d 1068,

1072 (9th Cir. 2005). We affirm.

      The district court properly dismissed Morris’s action because Morris failed

to allege facts demonstrating that defendants knew of and disregarded an excessive

risk to his health or failed to provide him with prompt medical treatment. See Jett

v. Penner, 439 F.3d 1091, 1096 (9th Cir. 2006) (to establish deliberate indifference

based on a delay in treatment, a prisoner must show that the delay resulted in

further significant injury or the unnecessary and wanton infliction of pain);

Toguchi v. Chung, 391 F.3d 1051, 1057 (9th Cir. 2004) (a prison official is

deliberately indifferent only if he or she knows of and disregards an excessive risk

to an inmate’s health).

      The district court did not abuse its discretion in dismissing without leave to

amend because the deficiencies in Morris’s complaint could not be cured by

amendment. See Lopez v. Smith, 203 F.3d 1122, 1130 (9th Cir. 2000) (en banc)

(setting forth standard of review and explaining that leave to amend should be

given unless the deficiencies in the complaint cannot be cured by amendment).

      Morris’s contention that the district court should have allowed discovery is

unpersuasive.




                                          2                                      12-55735
      Defendants’ request to strike portions of Morris’s opening brief, set forth in

their answering brief, is denied.

      AFFIRMED.




                                          3                                    12-55735